TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00728-CV



                                     In re Matthew Murphy


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator filed a petition for writ of mandamus and an emergency motion for temporary

relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the emergency motion and temporarily stay the

trial set for November 6, 2017, in the underlying case, pending further order of this Court. See id.

R. 52.10(b). The Court orders the real party in interest, Mojdeh Delshad, to file a response to the

petition for writ of mandamus on or before November 10, 2017.

               It is so ordered November 3, 2017.


Before Justices Puryear, Field, and Bourland